DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim for foreign priority. 
This application is a continuation of 16/356,502 filed on 3/26/2019, now patented US 10,986,027 B1.
16/356,502 has a provisional application 62/648,470 filed on 3/27/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) has not been submitted. 

Claim Objections
Claim 3 is objected to because of the following informalities:
In claim 3, it is suggested to add a period (.) at the end of the sentence.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-9 of US 10,986,027 B1 in view of Dittia et al. (US 6,674,721 B1, hereinafter Dittia). 

Regarding claim 1:
US 10,986,027 B1 discloses a method of congestion control over network links that include a router having a queue used by a set of sending entities (see, [Claim 1 of US 10,986,027 B1]: “A method of congestion control over a network link that includes a router having a queue useable by a set of sending entities”, wherein the examiner takes official notice that the network link as in claim 1 of US 10,986,027 B1 would be obvious to one of ordinary skill in the art to implement through multiple network links as in the instant claim.), comprising: 
during a first state, receiving information from a receiving entity, the information comprising an estimated maximum bandwidth for a network link, a one-way transit time for traffic over the network link, a receive rate, and an indication whether the network link is congested (see, [Claim 1 of US 10,986,027 B1]: “during a first state, receiving a set of information from a receiving entity, the set of information comprising an estimated maximum bandwidth for the network link, a one-way transit time for traffic over the network link, a receive rate, and an indication whether the network link is congested”); 
responsive to the indication that the network link is congested, transitioning the sending entity from the first state to a second state (see, [Claim 1 of US 10,986,027 B1]: “responsive to the indication that the network link is congested, transitioning the sending entity from the first state to a second state;”); 
while in the second state, estimating an amount of data the particular sending entity has contributed to the queue (see, [Claim 1 of US 10,986,027 B1]: “while in the second state, estimating an amount of data the particular sending entity has contributed to the queue”); 
reducing a sending rate of packets at least in part to attempt to drain the queue of data estimated to have been contributed by the particular sending entity (see, [Claim 1 of US 10,986,027 B1]: “reducing a sending rate of packets at least in part to attempt to drain the queue of data estimated to have been contributed by the particular sending entity”); and 
transitioning the sending entity from the second state to a third state when the particular sending entity estimates that the queue has been drained of the data contributed by the particular sending entity (see, [Claim 1 of US 10,986,027 B1]: “transitioning the sending entity from the second state to a third state when the particular sending entity estimates that the queue has been drained of the data contributed by the particular sending entity”).
US 10,986,027 B1 does not explicitly disclose wherein a particular sending entity is transmitting data over multiple paths.
In the same field of endeavor, Dittia teaches wherein a particular sending entity is transmitting data over multiple paths (see, Dittia: Col. 1, lines 35-44, wherein multiple paths are provided between a source and a destination and packets of information are dynamically routed and distributed among multiple paths.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US 10,986,027 B1 to include the teachings of Dittia in order to achieve high reliability and increased performance at a reasonable price (see, Dittia: Col. 1, lines 35-44.).

Regarding claim 2:
	US 10,986,027 B1 further discloses wherein estimating the amount of data the particular sending entity has contributed to the queue compares an amount of data that is currently outstanding in the queue and subtracts from that value an amount of data that the particular sending entity estimates should have been read from the queue given the receive rate reported by the receiving entity (see, [Claim 1 of US 10,986,027 B1]: “estimating an amount of data the particular sending entity has contributed to the queue by comparing an amount of data that is currently outstanding in the queue and subtracting from that value an amount of data that the particular sending entity estimates should have been read from the queue given the receive rate reported by the receiving entity”).

Regarding claim 3:
US 10,986,027 B1 further discloses wherein in the third state the sending rate is increased until either the particular sending entity transitions back to the first state, or a new indication that the network link is congested is received (see, [Claim 1 of US 10,986,027 B1]: “wherein in the third state the sending rate is increased until either the particular sending entity transitions back to the first state, or a new indication that the network link is congested is received”).

Regarding claim 4:
US 10,986,027 B1 further discloses wherein the first state is an unconstrained state, the second state is a draining state, and the third state is a probing state (see, [Claim 2 of US 10,986,027 B1]).

Regarding claim 5:
US 10,986,027 B1 further discloses wherein the indication that the network link is congested is based on relative sending and receiving rates as measured by the particular sending entity and the receiving entity (see, [Claim 3 of US 10,986,027 B1]).

Regarding claim 6:
US 10,986,027 B1 further discloses wherein the information also includes a sequence number of a highest packet received by the receiving entity (see, [Claim 4 of US 10,986,027 B1]).

Regarding claim 7:
US 10,986,027 B1 further discloses wherein the particular sending entity keeps track of a number of data packets in flight over the network link (see, [Claim 6 of US 10,986,027 B1]).

Regarding claim 8:
US 10,986,027 B1 further discloses wherein the number of data packets in flight is determined by observing a difference between a last packet sent and a last packet acknowledged by the receiving entity (see, [Claim 7 of US 10,986,027 B1]).

Regarding claim 9:
US 10,986,027 B1 further discloses wherein a sending rate is based on a desired number of data packets in flight that is equal to an observed round trip time, including queueing delay, and a speed of the network link (see, [Claim 8 of US 10,986,027 B1]).

Regarding claim 10:
US 10,986,027 B1 further discloses wherein an estimate of the data contributed by the particular sending entity is based at least in part on a number of bytes sent but not acknowledged by the receiving entity (see, [Claim 9 of US 10,986,027 B1]).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in scope. It is well settled that broadening the scope of the claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2014/0164641 A1, hereinafter Ye) in view of Dittia et al. (US 6,674,721 B1, hereinafter Dittia) further in view of Beliveau et al. (US 2018/0034740 A1, hereinafter Beliveau) further in view of Wakuda et al. (US 2011/0026401 A1, hereinafter Wakuda) further in view of Beecroft et al. (US 2013/0215750 A1, hereinafter Beecroft).

Regarding claim 1:
Ye discloses a method of congestion control over network links (see, Ye: Abstract).
Ye does not explicitly disclose a router having a queue used by a set of sending entities wherein a particular sending entity is transmitting data over multiple paths.
In the same field of endeavor, Dittia discloses a method of congestion control over network links (see, Dittia: Abstract) that include a router having a queue (see, Dittia: Fig. 3A, a switching element SE-1 300, having output queues 320) used by a set of sending entities (see, Dittia: Fig. 3A, a set of sending entities (now shown in the figure) connected to the I/O interface 305, and col. 9, lines 28-38.) wherein a particular sending entity (e.g., a sending entity connected to one of the I/O interfaces 305) is transmitting data over multiple paths (e.g., a plurality of output paths of the switching element SE-1 300.) (see, Dittia: Col. 1, lines 35-44, wherein multiple paths are provided between a source and a destination and packets of information are dynamically routed and distributed among multiple paths.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye to include the teachings of Dittia in order to achieve high reliability and increased performance at a reasonable price (see, Dittia: Col. 1, lines 35-44.).
Ye further teaches wherein during a first state (see, Ye: Fig. 6, the first state is the UDP Mode, i.e., T4-T9), receiving information from a receiving entity (see, Ye: Fig. 6, Receiver 604), the information comprising an indication (see, Ye: para. [0062], “OBS bit”) whether the network link is congested (see, Ye: para. [0062], “the OBS bit 416 can be set to “1” during a congestion mode and set to “0” during a standard mode”); 
Ye in view of Dittia does not explicitly disclose wherein receiving information from a receiving entity, the information comprising an estimated maximum bandwidth for the network link, a one-way transit time for traffic over the network link, and a receive rate.
In the same field of endeavor, Beliveau discloses wherein receiving a set of information from a receiving entity (see, Beliveau: Fig. 2, Receiving Host 100b), the set of information comprising an estimated maximum bandwidth for the network link (see, Beliveau: Fig. 3a, step 210, “Receive available bandwidth estimation”) and a one-way transit time for traffic over the network link (see, Beliveau: Fig. 8a, step 810, “Receive reception time for each of the plurality of packets”). 
Accordingly, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in view of Dittia to include the teachings of Beliveau in order to determine if the data transmission rate can be increased or should to be reduced according to the available bandwidth (see, Beliveau: para. [0043]) and to calculate the delay experience by each packet in accordance with its sending time and reception time (see, Beliveau: para. [0106]).
Ye in view of Dittia and Beliveau does not explicitly disclose wherein receiving information from a receiving entity, the information comprising a receive rate.
In the same field of endeavor, Wakuda discloses wherein receiving information from a receiving entity, the information comprising a receive rate (see, Wakuda: para. [0041] discloses wherein the RTCP packet (i.e., feedback packet) to the sending entity includes information of an RTT (Round Trip Time), a reception rate, and a packet loss rate.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in combination of Dittia and Beliveau to include the teachings of Wakuda in order for the sending entity to estimate the conditions of the network from the information included in the RTCP packet to adjust a coding rate of data, and, thus, to control the transmission rate in real time (see, Wakuda: para. [0041]).
Ye further discloses wherein responsive to the indication that the network link is congested (see, Ye: para. [0098], “the responsive message sent at T11 is an ACK control packet with the OBS bit set to “1””), transitioning the sending entity from the first state to a second state (see, Ye: Fig. 6, the second state is the Congestion Mode with slow down, i.e., T13-T15) (para. [0062], “setting the OBS bit 416 to “1” can trigger senders to enter a congestion mode of congestion control, and/or to stay in a congestion mode.”); 
Ye in view of Dittia, Beliveau, and Wakuda does not explicitly disclose wherein while in the second state, estimating an amount of data the particular sending entity has contributed to the queue.
In the same field of endeavor, Beecroft teaches wherein estimating an amount of data the particular sending entity has contributed to the queue (see, Beecroft: para. [0061-62] discloses wherein the data still within the network (e.g., “Outstanding Flow Value”) is directly measured by the difference between the amount of data which has been transmitted out of the network and the amount of data which has been received by the network.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in combination of Dittia, Beliveau, and Wakuda to include the teachings of Beecroft in order for the sending entity to estimate the conditions of the network from the information of the amount of packets in flight the particular sending entity has contributed to control the transmission rate in real time (see, Beecroft: para. [0062]).
Ye further teaches wherein while in the second state, reducing a sending rate of packets at least in part to attempt to drain the queue of data estimated to have been contributed by the particular sending entity (see, Ye: para. [0098], “In response to the ACK control packet received at T12, … the sender 602 can slow down sending of data packets.” As a result of slowing down the sending rate, the queue of the data packets contributed by the sender 602 is getting drained.); and 
transitioning the sending entity from the second state to a third state (see, Ye: Fig. 6, the third state is the Congestion Mode with speed up, i.e., T19-T23) when the particular sending entity estimates that the queue has been drained of the data contributed by the particular sending entity (see, Ye: para. [0103], “The sender 604 can observe a congestion level on a network during the transmissions and determine if a congestion mode should end. In one example, the CE bit can be set to “0” (e.g., off) in the packets sent at T15 and T19.” Here, the CE (Congestion Experienced) bit of “0” indicates a minimal level of packet in the data packet queue which indicates that queue has been drained of the data packets below the minimum threshold level (see, Ye: para. [0079])).

Regarding claim 3: 
As discussed above, Ye in view of Dittia, Beliveau, Wakuda, and Beecroft discloses all limitations in claim 1.
Ye further discloses the method wherein in the third state the sending rate is increased until either the particular sending entity transitions back to the first state (see, Ye: para. [0102], “the sender 602 can speed up sending of data packets during congestion mode based on control data received from the receiver 604, e.g., control data received at T18.”; para. [0103], “the sender 602 can resume data transmission in a UDP mode at and increased sending rate”), or a new indication that the network link is congested is received (As discussed above, when a new indication that the network link is congested is received (i.e., OBS bit set to “1”, the sender 602 enters to a congestion mode with slow downed sending rate, which is the second state.).

Regarding claim 4:
As discussed above, Ye in view of Dittia, Beliveau, Wakuda, and Beecroft discloses all limitations in claim 1.
Ye further discloses the method wherein the first state (see, Ye: Fig. 6, the first state is the UDP Mode, i.e., T4-T9) is an unconstrained state (see, Ye: para. [0096], “In the UDP mode, the sender 602 can send data packets as frequently as network components can process them (e.g., sends data packets as fast as the system 600 can process), without regard for network resources or congestion control.”), the second state (see, Ye: Fig. 6, the second state is the Congestion Mode with slow down, i.e., T13-T15) is a draining state (see, Ye: para. [0101], “In a congestion mode, the sender 602 can send data packets … according to congestion control management techniques. … the sender 602 can gradually slow down transmissions according to a rate adjustment lock”. Because of slowing down transmissions from the sender, the queue is getting drained and the system is in the draining state.), and the third state (see, Ye: Fig. 6, the third state is the Congestion Mode with speed up, i.e., T19-T23) is a probing state (see, Ye: Fig. 10; para. [0102], “a data packet send from the sender 602 at T15 can have a CE bit set to “0” (e.g., off).” “the sender 602 can speed up sending of data packets during congestion mode based on control data received from the receiver 602, e.g., control data received at T18.”; para. [0103], “The sender 602 can observe a congestion level on a network during that transmissions and determine if a congestion mode should end. … the sender 602 can resume data transmissions in a UDP mode at an increased sending rate.” As discussed above in claim 1, the CE bit of “0” indicates that the queues have been drained and the sender can increase the sending rate based on the control data received from the receiver 602.).

Regarding claim 5:
As discussed above, Ye in view of Dittia, Beliveau, Wakuda, and Beecroft discloses all limitations in claim 1.
Ye further discloses the method wherein the indication that the network link is congested is based on relative sending and receiving rates as measured by the particular sending entity and the receiving entity (see, Ye: para. [0074], “the DCUDP system 300 can include ECN enabled congestion control management components and/or techniques. … the DCUDP system 300 can monitor bandwidth usage across the network 320, at the sender 310, and/or at the receiver 340. … when the bandwidth usage is equal to or above the threshold level of usage, the DCUDP system 300 can enter a congestion mode”. Here, the indication of the network congestion is based on the bandwidth usage monitored by the sender and the receiver (i.e., the sending rates and the receiving rates) and the communication mode          change triggering event is based on network traffic and bandwidth utilization such as throughput (see, Ye: para. [0077]).) 

Regarding claim 10:
As discussed above, Ye in view of Dittia, Beliveau, Wakuda, and Beecroft discloses all limitations in claim 1.
Beecroft further discloses wherein an estimate of the data contributed by the particular sending entity is based at least in part on a number of bytes sent but not acknowledged by the receiving entity (see, Beecroft: para. [0062], “The FCs are able to measure the data still within the network using an Outstanding Flow value. The Outstanding Flow value is the amount of data which has been received by the network minus the amount of data which has been transmitted out of the network.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Dittia further in view of Beliveau further in view of Wakuda further in view of Beecroft and further in view of McCanne et al. (US 2007/0086335 A1, hereinafter McCanne).

Regarding claim 6:
As discussed above, Ye in view of Dittia, Beliveau, Wakuda, and Beecroft discloses all limitations in claim 1.
Ye in view of Dittia, Beliveau, Wakuda, and Beecroft does not explicitly disclose wherein the information also includes a sequence number of a highest packet received by the receiving entity.
In the same field of endeavor, McCanne discloses wherein the information also includes a sequence number of a highest packet received by the receiving entity (see, McCanne: para. [0032], “The receiving network device includes the highest consecutive sequence number it has received in the packet acknowledgement message.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in combination of the teachings of Dittia, Beliveau, Wakuda, and Beecroft to include the teachings of McCanne in order for the sending network device to compare the received sequence number with the highest sequence number of transmitted data to determine if any intervening data has been lost (see, McCanne: para. [0032]) and to determine the size of the data packets in flight which is the amount of data that has been sent but not yet acknowledged.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Dittia further in view of Beliveau further in view of Wakuda further in view of Beecroft and further in view of Raindel et al. (US 2015/0029853 A1, hereinafter Raindel).

Regarding claim 7:
As discussed above, Ye in view of Dittia, Beliveau, Wakuda, and Beecroft discloses all limitations in claim 1.
Ye in view of Dittia, Beliveau, Wakuda, and Beecroft does not explicitly disclose wherein the particular sending entity keeps track of a number of data packets in flight over the network link.
In the same field of endeavor, Raindel discloses wherein the sending entity keeps track of a number of data packets in flight over the network link (see, Raindel: para. [0014], “The sender or source host keeps track of the number of packets sent to the network that are unacknowledged by the receiving host.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in combination of the teachings of Dittia, Beliveau, Wakuda, and Beecroft to include the teachings of Raindel in order to monitor the level of congestion in the network link (see, Raindel: para. [0014]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Dittia further in view of Beliveau further in view of Wakuda further in view of Beecroft further in view of Raindel and further in view of Francini et al. (US 2015/0236966 A1, hereinafter Francini).

Regarding claim 8:
As discussed above, Ye in view of Dittia, Beliveau, Wakuda, Beecroft, and Raindel disclose all limitations in claim 6.
Ye in view of Dittia, Beliveau, Wakuda, Beecroft, and Raindel does not explicitly disclose wherein the number of data packets in flight is determined by observing a difference between a last packet sent and a last packet acknowledged by the receiving entity.
In the same field of endeavor, Francini discloses wherein the number of data packets in flight is determined by observing a difference between a last packet sent and a last packet acknowledged by the receiving entity (see, Francini: para. [0021], “The flight size is the difference between the highest sequence number of a packet transmitted by the TCP sender and the highest ACK number received by the TCP sender. … The ACL number carried by an acknowledgment packet is typically the next sequence number that the TCP receiver expects to receive with a data packet on the forward path of the TCP connection.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in combination of the teachings of Dittia, Beliveau, Wakuda, Beecroft, and Raindel to include the teachings of Francini in order to monitor the level of congestion in the network link by monitoring the flight size (see, Francini: para. [0021]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Dittia further in view of Beliveau further in view of Wakuda further in view of Beecroft further in view of Raindel further in view of Francini and further in view of Kan (US 8,369,216 B2, hereinafter Kan).

Regarding claim 9:
As discussed above, Ye in view of Dittia, Beliveau, Wakuda, Beecroft, Raindel, and Francini discloses all limitations in claim 7.
Francini further discloses wherein a sending rate is based on a desired number of data packets in flight (see, Francini: para. [0021], “The TCP congestion window controls the rate at which the TCP sender dispatches data packets to the TCP receiver. It defines the maximum allowed flight size. … When the flight size matches the congestion window size, the TCP sender stops transmitting data packets until it receives the next acknowledgement packet with a higher ACK number than the current highest ACK number.”).
Ye in view of Dittia, Beliveau, Wakuda, Beecroft, Raindel, and Francini does not explicitly disclose wherein the number of data packets in flight is equal to an observed round trip time, including queueing delay, and a speed of the network link.
In the same field of endeavor, Kan discloses wherein the number of data packets in flight is equal to an observed round trip time, including queueing delay, and a speed of the network link (see, Kan: col. 4, lines 6-9, “The maximum packet-in-flight indication is adjusted based on a statistic that is indicative of round trip time, which includes network latency and request processing time.” Here, the network latency is the queuing delay and the request processing time is the speed of the network link.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye in combination of the teachings of Dittia, Beliveau, Wakuda, Beecroft, Raindel, and Francini to include the teachings of Kan in order to adjust the sending rate to reduce burstiness of changing network condition such that potential packet loss is minimized and to control congestion (see, Kan: col. 12, lines 28-49).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471